MEMORANDUM **
Carlos Jose Guzman appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition asserting that his prosecution for violating California Penal Code section 288(a) violates the Ex Post Facto Clause of the United States Constitution. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Guzman contends that Stogner v. California, 539 U.S. 607, 123 S.Ct. 2446, 156 L.Ed.2d 544 (2003), bars prosecution of this case. We disagree. The California Superior Court was not objectively unreasonable in rejecting this contention. Cf. Stogner, 539 U.S. at 632-33, 123 S.Ct. 2446 (concluding that “a law enacted after expiration of a previously applicable limitations period violates the Ex Post Facto Clause when it is applied to revive a previously time-barred prosecution”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.